The amended bill, filed by Bartee, appellee, sought specific performance of a contract with appellant Matthews to sell Bartee about 327 acres of land at the purchase price of $10 the acre. Subsequent to this agreement, and, according to Bartee's contention, while it was of force, Matthews and others having an interest in the land conveyed it, for an advanced price, to the appellant M. J. Reeder, who, it is insisted by Bartee, was at the time and theretofore advised of the existence of appellee's contract with Matthews to purchase the land. The court awarded the relief sought, requiring, among other things, conveyance to Bartee of the title acquired by Reeder. The only errors assigned refer to the final decree under submission on pleading and proof.
The following written memorandum was executed by Matthews:
"327 acres of land 10 per acre ------------------ $3270.00 $  25.00 cash ------------------ $3245.00 745.00 to be paid in few days ------------------ $2500.00
"Columbus, Ga., Nov. 7, 1918.
"Received of S. M. Bartee $25.00 Twenty-Five Dollars as part payment on 327 acres more or less, located 1 1/2 miles West of Roxana, Ala., in Lee and Tallapoosa counties, Ala., known as the Matthews place. $745.00 to be paid as soon as papers are fixed up  balance of $2500.00 to run for 12 months at 8% interest with the priviledge of running the principal another year if so desired by Mr. Bartee. G. A. Matthews."
If Reeder acquired the property with notice of Bartee's contractual right to purchase it, Reeder's rights in the premises were subordinate to those of Bartee; and, if Bartee was found entitled to the specific performance sought, Reeder's interest, so acquired, was subject to divestiture in the process of effectuating specific performance of Matthews' contract to sell and convey the land to Bartee. Forney v. City of Birmingham, 173 Ala. 1, 55 So. 618; Bentley v. Barnes,162 Ala. 524, 527, 50 So. 361.
The memorandum reproduced above is not affected with such omission, uncertainty, or indefiniteness as renders it offensive to the statute of frauds (Code, § 4289, subd. 5), or as would justify the denial of relief to the vendee through specific performance. The memorandum — in form of a receipt for the cash payment stated therein — is certain in respect of the parties thereto; the amount of the consideration for the sale and purchase of the land; the area bargained to be sold, being the "Matthews place" 1 1/2 miles west of Roxana, Ala., in the named counties; and the terms of the sale, viz. $25 in cash, $745 "to be paid in a few days," which is further defined to be "as soon as the papers are fixed up," and the remainder, $2,500, to "run," to be paid in 12 months at 8 per cent. interest, with the privilege in the vendee to defer payment of the balance a second year. A written contract for the sale and purchase of lands is sufficient in respect of *Page 27 
compliance with the statute of frauds if the executed instrument contains "the names of the parties, the subject-matter of the contract, the consideration and the promise." Alba v. Strong, 94 Ala. 163, 165, 10 So. 242, 243. There is no prescription in the writing that the vendee should secure the balance of $2,500 by mortgage. The reference to "papers," contemplated by this writing, is to an instrument of conveyance, a deed, to the vendee, and to a note for the balance of $2,500 that would remain unpaid after the $745 was paid in a few days, as soon as the papers were fixed up.
Where an agreement for the sale or exchange of lands is silent as to the nature and character of the estate or interest to be sold or conveyed, the presumption arises that an indefeasible legal title is what is intended to pass and to be acquired. Martin v. Brown, 199 Ala. 134, 137, 74 So. 241. The provision in the writing for the execution of thepapers, in the connection there employed, was intended to provide for the execution of a deed, conveying the fee to this vendee. Ellis v. Burden, 1 Ala. 458, 467.
The insistence that under this writing something material to the agreement was left by the parties to future treaty cannot be approved. The preparation and execution of thepapers, instruments, viz. a deed and notes for the purchase money (together with the subsequent payment of $745), were the only contractual acts to be performed in the future; but they were acts executive of the contract, not at all related to future negotiation or treaty. According to the manifest design and effect of the terms of this instrument, Matthews was to provide the perfected deed to Bartee, whereupon Bartee was to pay him $745 and give his note for the unpaid balance of $2,500. Having assumed the obligation to provide the deed to Bartee, Matthews could not defeat the relief sought by the vendee by reason of any delay in performing that contractually assumed service in the consummation of the sale. A careful consideration of the whole evidence does not convince that Bartee was in default in respect of any obligation assumed by him. He was not due to make the $745 payment until an effectual conveyance was provided by Matthews. Nevertheless, on December 5, 1921, a reasonable time under the circumstances shown by the evidence, he tendered that sum to Matthews, and he declined to receive it.
The conclusion is also well invited by the whole evidence that Reeder knew of the existence of Bartee's contractual right to purchase this property, and, if he was misled by Matthews' letter stating that the "trade" with Bartee had fallen through, the fault and its consequences lay with Matthews, not with Bartee.
The evidence sufficiently described the "Matthews place," mentioned in the writing, as being the land defined by the government numbers in the decree.
The decree is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.